UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2016 Blonder Tongue Laboratories, Inc. (Exact Name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-14120 (Commission File Number) 52-1611421 (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey08857 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (732) 679-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On June 1, 2016, Blonder Tongue Laboratories, Inc. (the “Company”), R. L. Drake Holdings, LLC, a wholly-owned subsidiary of the Company (“RLD” and with the Company, collectively, “Borrower”), and Santander Bank, N.A. (“Santander”) entered into a Fifteenth Amendment to Revolving Credit, Term Loan and Security Agreement (the “Fifteenth Amendment”), to amend that certain Revolving Credit, Term Loan and Security Agreement dated August 6, 2008, as amended by the previous thirteen amendments (as amended to date including the Fifteenth Amendment, collectively, the “Loan Agreement”). The Fifteenth Amendment extends the termination date of the Loan Agreement and the “Additional Availability Period” under the Loan Agreement from June 1, 2016 to September 1, 2016 and amends certain of the Company’s financial covenants.In particular, the amended covenants (i) extend the existing requirement that the Company maintain a balance sheet leverage ratio of not more than 2.00 to 1.00, to include the fiscal quarter ending June 30, 2016 and (ii) require the Company to achieve EBITDA of not less than negative (-) $82,000 as of June 30, 2016 (calculated on a trailing six month basis).In addition, the Fifteenth Amendment eliminates the Company’s ability to request LIBOR Loans under the Loan Agreement. The foregoing summary of the Fifteenth Amendment is not complete and is qualified in its entirety by reference to the full text of the Fifteenth Amendment, which is attached hereto as Exhibit 10.1 and incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The information contained in Item 1.01 above is hereby incorporated by reference into this Item 2.03.Upon a default under the Loan Agreement, including the non-payment of principal or interest, the obligations of the Company under the Loan Agreement may be accelerated and Santander may pursue its rights under the Uniform Commercial Code and any other applicable law or in equity. Item 9.01 Financial Statements and Exhibits (d)Exhibits.The following exhibit is filed herewith: Exhibit No. Description Fifteenth Amendment to Revolving Credit, Term Loan and Security Agreement, dated June 1, 2016, between Santander Bank, N.A. and Blonder Tongue Laboratories, Inc. and R. L. Drake Holdings, LLC. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLONDER TONGUE LABORATORIES, INC. By: /s/ Eric Skolnik Eric Skolnik Senior Vice President and Chief Financial Officer Date: June 2, 2016 3 EXHIBIT INDEX Exhibit No. Description Fifteenth Amendment to Revolving Credit, Term Loan and Security Agreement, dated June 1, 2016, between Santander Bank, N.A. and Blonder Tongue Laboratories, Inc. and R. L. Drake Holdings, LLC. 4
